Citation Nr: 1648464	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  10-14 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or service-connected diabetes mellitus, Type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from November 1966 to November 1968. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for hypertension.  The Veteran's notice of disagreement was received in May 2009 and a Statement of the Case (SOC) was issued in February 2010.  A timely substantive appeal was submitted in April 2010.  In September 2013 and April 2016, the case was remanded for additional development. 

The Veteran initially requested a hearing before both a Decision Review Officer at the RO and the Board.  However, in May 2010, the Veteran withdrew his request for a DRO hearing, and in August 2010, he withdrew his request for a Board hearing.  Therefore, the Board considers the hearing requests cancelled, and will adjudicate the claim based upon the evidence of record.  See 38 C.F.R. § 20.704 (2016).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic records system.


FINDING OF FACT

The most probative evidence of record shows that the Veteran's hypertension was not manifested during or as a result of active military service, including exposure to herbicides, and is not otherwise caused or aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria establishing entitlement to service connection for hypertension, to include on a secondary basis, are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307. 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Board finds that VA has satisfied its duty to notify in this case through a letter dated January 2009.  This letter advised the Veteran of the evidence needed to substantiate his claim of service connection for hypertension.  The letter described the Veteran's and VA's responsibilities, to include what evidence should be provided by him and what evidence should be provided by VA.  It also advised on the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining the records relevant the matter decided herein.  The pertinent evidence associated with the claims consists of the service treatment records, private treatment records, VA treatment records, and the Veteran's statements.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist the Veteran in obtaining the relevant records.

Further, the Veteran was afforded VA examinations in January 2010, November 2013, and May 2016 in conjunction with his hypertension claim.

The claim was most recently remanded in April 2016.  As instructed by the Board, the agency of original jurisdiction (AOJ) afforded the Veteran a VA examination and obtained a medical opinion on his hypertension claim.  The AOJ substantially completed all development ordered by the Board and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

In rendering the most recent medical opinion of record, the May 2016 VA examiner addressed the essential contentions of the Veteran, was informed by a review of the claims file, and presented his opinion in the context of the pertinent clinical history.  Thus, the Board finds that the May 2016 VA examination report is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

The evidence of record provides sufficient information to adequately evaluate the claim, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d) (2016).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.  

II.  Service Connection

The Veteran contends that his hypertension is related to his period of service.  Specifically, he asserts that the hypertension is due to exposure to herbicides while in Vietnam or secondary to his service-connected diabetes mellitus.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows, or fails to show, as to the hypertension claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (2016).

Service connection may also be granted for chronic disabilities shown to have manifested to a compensable degree within one year after the Veteran separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Turning to the evidence of record, the Veteran has a current diagnosis of hypertension as reflected in the May 2016 VA examination.  Additionally, the Veteran's military personnel file confirms his service in Vietnam from December 1967 until November 1968.  Thus, exposure to herbicides is conceded.  See VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q). 

However, hypertension is not listed as a disability subject to presumptive service connection under 38 C.F.R. § 3.309(e).  Consequently, presumptive service connection is not warranted on the basis of herbicide exposure.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Additionally, the Veteran was granted service connection for diabetes mellitus via a February 2009 rating decision. Thus, the Veteran's claim turns on whether his hypertension is directly related to his military service or is secondary to his service-connected diabetes. 

In this regard, the Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of hypertension.  The Veteran's November 1968 Report of Medical Examination upon his separation from service noted his blood pressure as 110/70.  On the accompanying Report of Medical History, the Veteran specifically denied high or low blood pressure. 

The Veteran was afforded a VA examination in May 2016. The examiner noted the history of hypertension as described by the Veteran and documented in his post-service treatment records.  He concluded that it was less likely than not that the hypertension was caused by, aggravated by, or otherwise related to the Veteran's military service or herbicide exposure.  In support of this opinion, the examiner explained that the causes of hypertension are multi-factorial and include age, gender, obesity, and familial genetics.  He cited studies which have shown that nearly one-third of adults in the United States have hypertension, the vast majority of which are not related to dioxins or other contaminants of herbicides.  In regard to the Veteran, the examiner explained that the gradually increasing finding of hypertension was consistent with what would be seen in most individuals who develop hypertension as part of the aging process, and related to atherosclerotic changes in peripheral blood vessels.  Furthermore, he explained that a finding relating hypertension to the aging process for the 63 year old Veteran was consistent with the history of hypertension in one of the Veteran's parents at a similar age.  The examiner also noted that VA has not recognized hypertension as a presumptive condition associated with exposure to herbicides.  He explained the reasoning based on literature and research failing to show as strong a relationship between herbicide exposure and hypertension as with other conditions given presumptive status. 

The examiner also stated that the service-connected diabetes mellitus did not cause or aggravate the Veteran's hypertension.  Although the two diseases often co-exist, the examiner found that the temporal association of hypertension with treatment for diabetes mellitus was unrelated.  The examiner opined that after full consideration of the Veteran's individual personal risk factors and health history, the diabetes mellitus did not cause or aggravate the hypertension.

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, supra; Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the opinion was provided by a VA staff physician who possesses the necessary education, training, and expertise to provide the requested opinion. The VA opinion was based on a review of the Veteran's record and accompanied by sufficient explanations.  Additionally, the examiner adequately addressed the elements of both direct and secondary service connection.  Thus, the Board finds that the May 2016 VA examination report is dispositive of the nexus issue.

The Board acknowledges the Veteran's assertions that his hypertension is related to his military service, to include herbicide exposure, and/or secondary to his service-connected diabetes mellitus.  Although lay persons are competent to provide opinions on some medical issues, determining the etiology of a complex condition such as hypertension falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether his currently diagnosed hypertension is etiologically related to his military service or diabetes mellitus requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns little probative value to the Veteran's contentions that his hypertension is related to his military service or service-connected diabetes mellitus. 

In regard to continuity of symptoms, the Board finds that the Veteran's hypertension is properly afforded such consideration, as it is one of the enumerated conditions under 38 C.F.R. § 3.309(a).  See also Walker, supra.  However, the evidence of record does not show and the Veteran does not assert that he has experienced continuity of symptoms since service.  As described above, the Veteran's separation physical in 1968 did not denote any issues related to hypertension and included a normal blood pressure reading.  The evidence of record shows the first instance of hypertension occurred in 2006, when the Veteran was initially diagnosed.  Therefore, service connection based on continuity of symptomatology is not warranted. 

Additionally, there is no evidence of record that the Veteran's hypertension manifested to a compensable degree within one year of his discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a) (2016).  Instead, the evidence of record shows that hypertension was first noted in the Veteran's treatment records in 2006, almost 40 years after his separation.  

In summary, while the Veteran's lay contentions as to the etiology of his hypertension have been considered, the Board accords greater weight to the probative medical evidence of record.  Thus, in the absence of competent medical evidence of a link between the hypertension and his military service or diabetes mellitus, service connection for hypertension is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert, supra; 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


